Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


         This EXECUTIVE EMPLOYMENT AGREEMENT ("EA") is made and entered into
this 31st day of July, 2008, by and among Jerry Yu ("EXECUTIVE"), a resident of
Shenzhen, China, and DIGUANG INTERNATIONAL DEVELOPMENT CO., LTD.., a Nevada
corporation (the "COMPANY").


I.       EMPLOYMENT.


         A.       Commencing on September 1, 2008 ("Effective Date"), and for an
indefinite period thereafter, Executive shall be employed pursuant to this EA by
the Company, or by a designated subsidiary of the Company (the Company or such
subsidiary, as the case may be, that employs Executive will be hereinafter
referred to as the "EMPLOYER"). Executive's employment pursuant to this EA shall
continue for an indefinite period, until terminated by either Executive or
Employer.


         B.       Subject only to the provisions of Sections III. and VII.,
Executive's employment shall be "at-will," meaning that either Executive or
Employer may terminate it at any time, with or without any advance notice and
with or without any particular reason or cause or advance procedures. It also
means that Executive's job duties, responsibilities, title, reporting level,
regular place of employment, compensation, benefits and Employer's policies and
procedures can be changed, in the sole discretion of Employer, at any time, with
or without advance notice and with or without any particular reason or cause or
advance procedures.


         C.       In agreeing to be employed pursuant to this EA, Executive
represents and warrants that Executive has not previously entered into, and in
the future shall not enter into, any agreement, either written or oral, that
conflicts with any of Executive's obligations under this EA or may be an
impediment to Executive providing services under this EA.


II.      POSITION.


         A.       Executive shall be employed by Employer on a regular full-time
basis, with the job title of Executive Vice President, reporting to the Chief
Executive Officer. Executive shall have such job duties and responsibilities
commensurate with such position, which may change as Employer's business needs
and market conditions change from time-to-time.


         B.       Executive's initial, regular place or base of employment shall
be at the Company's main business office in Shenzhen, China.


         C.       During Executive's employment with Employer, Executive shall
devote Executive's full business time, best efforts, abilities, energies and
skills to the good faith performance of Executive's job duties and
responsibilities hereunder, and shall perform said duties and responsibilities
at all reasonable times and places in accordance with reasonable directions and
requests made by the Employer consistent with Executive's position and
Employer's business needs as determined by Employer. Executive shall not engage
in any other employment, business, or business-related activity unless Executive
receives prior written approval from Employer's Board of Directors to hold such
outside employment or engage in such business or activity, which written
approval shall not be unreasonably withheld if such outside employment, business
or activity would not in any way be competitive with the business or proposed
business of Employer or otherwise conflict with or adversely affect in any way
Executive's ability to fulfill Executive's obligations under this EA. Executive
shall not be required to receive prior written approval for activities related
to family investments or charitable organizations.


Page 1 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 


III.     CASH COMPENSATION.


A.       Salary Compensation.


                  1.       Executive shall earn and be paid a salary, at a
monthly rate of Seventy thousand (70,000) RMB.  Payments to Executive shall be
denominated in RMB, USD or HKD of the equivalent amount.


                  2.       Executive's salary shall be paid at periodic
intervals in accordance with Employer's regular payroll schedule and practices.


                  3.       Executive's salary rate shall be reviewed from
time-to-time, generally on an annual basis, and may be increased by the
Compensation Committee of Company's Board of Directors ("Compensation
Committee") in its sole discretion.


B.       Annual Bonus Compensation Opportunities. As a performance and retention
incentive, Executive shall be eligible to earn an annual bonus award.  The terms
and conditions of each such annual bonus award opportunity shall be provided in
writing to Executive not later than January 31 of each calendar year for that
calendar year and shall be attached to this Agreement each year as Attachment 1.
However, the following will apply to each annual bonus award opportunity made
available to Executive during Executive's employment with Employer.


                  1.       Each annual bonus award opportunity will be
conditioned on Employer's achievement of calendar year revenue and net income
objectives, and any other objectives, established in the discretion of the Board
for the calendar year.


                  2.       Each annual bonus award opportunity also will be
conditioned on Executive's full-time active services to Employer continuously
through the calendar year. However, should the Executive be terminated without
cause, leave for good reason, die or become permanently disabled, the Executive
or his estate will be entitled to all bonus compensation that has been earned in
accordance with the terms of the then applicable annual bonus award opportunity
but not yet paid at the time of Executive's departure, death or permanent
disability, including any bonus compensation earned for partial portions of a
calendar year.


                  3.       It is the intent of Employer, generally, to pay
annual bonuses no later than March 15 of the next calendar year, after
Employer's audited financial statements for the calendar year just ended have
been prepared and approved by the Board.


                  4.       The Employer may provide for periodic progress bonus
awards against the total annual bonus opportunity.


C.       Discretionary Bonuses. To the extent Employer exceeds both of its
revenue and net income and/or any other objectives established for a calendar
year by the Board, Executive shall be eligible for a discretionary bonus award,
which would be in addition to Executive's annual bonus award opportunity.
Whether to grant such additional bonus award and, if so, in what form and
amount, shall be determinations made by the sole discretion of the Board.
 
D.       Guaranteed Compensation.  Executive shall be paid cash compensation as
outlined in Section III A. above for a period of 3 years after the Effective
Date as defined in Section I.B of this EA, regardless of Executive’s employment
status with the company, unless Executive has been terminated with CAUSE.


Page 2 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 


         E.       Withholdings. All cash compensation paid to Executive pursuant
to this EA, including any Severance Benefits per Section VII.B., shall be
subject to (i) any and all applicable federal, state and local income and
employment withholding taxes; (ii) other amounts required to be deducted or
withheld by Employer under applicable law or order requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees;
(iii) such other withholdings and deductions as may be allowed by applicable
law; and (iv) such other withholdings and deductions as may be authorized in
writing by Executive.


IV.      EMPLOYEE BENEFITS & EXPENSES.


         A.       Employee Benefits. Executive shall be eligible to participate
in all employee benefits and benefit plans generally made available to executive
employees of Employer from time-to-time, subject to the terms, conditions and
relevant qualification criteria for such benefits and benefit plans. Employer,
in its discretion, may change from time-to-time the employee benefits and
benefit plans it generally makes available to its executive employees.


         B.       Expenses & Expense Reimbursement. Executive shall be entitled
to reimbursement from Employer of all reasonable and necessary business, travel
and entertainment expenses incurred by Executive in the performance of
Executive's job responsibilities hereunder, subject to the expense reimbursement
policies and procedures of Employer in effect from time-to-time which, at
minimum, shall require completion and submission of expense reimbursement
request forms and receipts evidencing such expenses.


V.       EQUITY


         A.       Grant. Executive shall be granted shares of Company common
stock ("Stock Grant") as to be determined by the Company’s Board of Directors
for each year (12 months) of service with the Company. The Stock Grant will be
granted to the extent permissible under applicable law.  Each annual Stock Grant
will vest over one (1) year in four (4) quarterly installments , provided that
Executive has continuously provided active services to Employer throughout each
relevant quarter. The Stock Grant will be evidenced by the Company's form of
stock grant agreement, and will be subject to the terms and conditions of that
agreement. Executive will be eligible for future additional stock grants and
stock option grants at the discretion of the Board of Directors.


         B.       Stock Grant and Options & Change in Control. Each stock grant
and stock option granted shall contain the following terms relative to a "Change
in Control" (defined in Section VI.B.2., below).


                  1.       Immediately upon a "Change in Control," fifty percent
(50%) of all of Executive's then-outstanding stock grant and stock option
shares, under each stock grant and stock option granted to Executive, shall
immediately vest and be exercisable, unless Executive's then-outstanding options
are not assumed by the surviving entity in such Change in Control transaction,
in which case, one hundred percent (100%) of Executive's then-outstanding stock
grant and stock option shares, under all stock grants and stock options granted
to Executive, shall immediately vest and be exercisable.


                  2.       If Executive's employment with the Company or a
successor is terminated "Without Cause" (defined in Section VI.C., below) by the
Company or its successor within 12 months after the effective date of a "Change
in Control," or if Executive terminates his employment with the Company or its
successor for "Good Reason" within 12 months after the effective date of a
"Change in Control", then one hundred percent (100%) of Executive's
then-outstanding stock grant and stock option shares, under each stock grant and
stock option granted to Executive, shall immediately vest and be exercisable as
of the effective date of Executive's termination of employment ("TERMINATION
DATE") provided that the conditions of Section VII.A.2. and Section
VII.B.2.a.-b., below, have been satisfied by Executive no later than 90 days
after the Termination Date.


Page 3 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 

         C.       Stock Grant at Death or Permanent Disability. The terms of the
Stock Grant and each stock grant or stock option granted after the Stock Grant
shall provide that one hundred percent (100%) of Executive's then-outstanding
stock grant share and option shares, under all stock grants and stock options
granted to Executive, shall immediately vest and become exercisable in the event
of Executive's death or permanent disability.


VI.      TERMINATION OF EMPLOYMENT


Although Executive's employment shall be "at-will," termination of the
employment relationship between Executive and Employer shall be classified in
one of the following categories, for the limited purpose only of the Severance
Benefit Opportunity of Section VII.B., below:


         A.       By Employer for Cause. Termination of Executive's employment
by Employer for "CAUSE" means a termination by Employer of Executive's
employment for any of the following reasons, upon written notice to Executive at
any time:


                  1.       Executive's conviction or plea of nolo contendre to a
felony offense or crime of violence or dishonesty; or


                  2.       The Company's good faith determination, upon majority
vote of Company's Board of Directors, that:


                           a.       Executive has engaged in theft, fraud,
embezzlement or dishonest conduct with respect to any property or funds of
Employer, any affiliate, subsidiary or parent of Employer, or of any vendor,
partner, employee or customer of Employer that is harmful to Employer, to an
affiliate, subsidiary or parent of Employer or to the business, operations,
reputation or business prospects of any of them;


                           b.       Executive has breached any of his
obligations under the Confidential Information Agreement signed by Executive as
a condition of this EA;


                           c.       Executive has engaged in an act of
misconduct which has had an adverse effect on the business, operations,
reputation or business prospects of Employer or of an affiliate, subsidiary or
parent of Employer; or


         B.       By Executive for Good Reason.


                  1.       Termination of Executive's employment by Executive
shall qualify as a termination by Executive for "GOOD REASON" if all of the
following conditions are met:


                           a.       Executive shall have given advance written
notice of termination to Employer ("NOTICE"), in accordance with Section
VIII.H., below, that includes the following:


                                    (1)      a description of the act, omission
or breach giving rise to the Notice, and


                                    (2)      a date on which Executive intends
the termination to be effective ("Termination Date"), that is no earlier than 30
days after the date the Notice is delivered to the Employer;


                           b.       The act, omission or breach described in the
Notice is one of the following:


Page 4 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 


                                    (1)      A reduction, without Executive's
consent, of Executive's salary rate or bonus award opportunity by more than ten
percent (10%), unless the salary rates of all Employer's executive-level
employees also have been reduced by at least such percent;


                                    (2)      A relocation, without Executive's
consent, of Executive's regular place or base of employment by more than fifty
(50) miles; or


                                    (3)      A breach by Employer of one or more
of its obligations under this EA; and


                           c.       The act, omission or breach described in the
Notice first occurred:


                                    (1)      During the 12 months after the
effective date of a "Change in Control" of the Company, or


                                    (2)      No earlier than 90 days before the
date the Notice is delivered to the Employer; and


                           d.       The Employer failed to remedy, before the
Termination Date, the act, omission or breach described in the Notice.


                  2.       A "CHANGE IN CONTROL" means a change in the ownership
or control of the Company, effected through any of the following transactions
first occurring after the Company's IPO, and excluding the Company's IPO:


                           a.       A merger, consolidation or reorganization
approved by the Company's stockholders, unless securities representing more than
fifty percent (50%) of the total combined voting power of the outstanding voting
securities of the successor entity are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the outstanding voting securities of the Company
immediately prior to such transaction;


                           b.       Any stockholder-approved sale, transfer or
other disposition of all or substantially all of the Company's assets in
complete liquidation or dissolution of the Company; or


                           c.       The acquisition, directly or indirectly, by
any person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company's
outstanding securities.


         C.       Without Cause. Executive's employment is terminated "WITHOUT
CAUSE" if it is terminated in any of the following circumstances:


1.       Due to Executive's death; or


2.       Due to Executive's "DISABILITY" which shall mean a termination upon
written notice, or on such prospective date specified in such notice, delivered
by the Employer to Executive, due to Executive's inability, either with or
without reasonable accommodation, by reason of any physical or mental injury,
illness or impairment, to substantially perform the essential functions required
of Executive under this EA for a period of six (6) months during any rolling 12
month period; or


Page 5 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 

                  3.       upon any notice, written notice, or on such
prospective date specified in such notice, delivered by the Employer to
Executive, for a reason other than any of the reasons described as "Cause" in
Section VI.A., above; or


                  4.       upon any notice, written notice, or on such
prospective date specified in such notice, delivered by Executive to the
Employer, for a reason other than a reasons and the conditions that qualify as
"Good Reason" under Section VI.B.1., above.


VII.     OBLIGATIONS UPON TERMINATION.


         A.       Any Termination. In addition to any other obligations that may
apply under the Confidential Information Agreement and/or under this EA, the
Parties shall have the following obligations upon any termination of their
employment relationship pursuant to this EA:


                  1.       Employer:


a.       Employer shall pay Executive (or Executive's estate) any unpaid cash
compensation earned by Executive pursuant to this EA through the Termination
Date if the Termination date is greater than 3 years after the Effective Date;
and
 
b.       Employer shall pay Executive (or Executive’s estate) cash compensation
equivalent to 3 years remuneration as outlined in Section III above if the
Termination date is less than 3 years after the Effective Date regardless of the
reason for termination of the employment relationship between Executive and
Employer; and
 
c.       Employer shall allow Executive and/or Executive's dependents, at their
sole cost and expense, to continue participation after the Termination Date in
those group health benefit plan in which Executive and/or Executive's dependents
are entitled to participate pursuant to the terms and conditions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA").
 
d.       Employer shall allow Executive and/or Executive's estate, at their sole
cost and expense, to exercise all of Executive's vested stock grant and stock
option shares, including those vested consistent with Section V.B., in
accordance with the terms and conditions of the applicable stock grant and stock
option agreements that govern such shares.


                  2.       Executive:


                           a.       No later than fifteen (15) days after the
Termination Date, Executive shall return to Employer all items of property that
had been provided for Executive's use during employment with Employer or with
any of its predecessors, or had been paid for by Employer or any of its
predecessors, and


                           b.       No later than fifteen (15) days after the
Termination Date, Executive shall return to Employer all documents created or
received during the course of Executive's employment with Employer or with any
of its predecessors, except Executive may retain Executive's personal copies of
documents evidencing Executive's hire, compensation, benefits, stock options,
this EA, the Confidential Information Agreement and any documents that may have
been received by Executive as a shareholder of the Company.


Page 6 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 


         B.       Severance Benefit Opportunity. Subject to the conditions of
Section VII.B.2.-3., below, Employer shall provide Severance Benefits to
Executive for the Severance Period in the event that Executive's employment with
Employer (i) is terminated by Employer without Cause or (ii) is terminated by
Executive for Good Reason. Such Severance Benefits, if and to the extent
provided, are not compensation for past services or labor performed by
Executive, but to preserve the goodwill existing between the Parties, to resolve
any disputes or disagreements that may exist between them relating to
Executive's employment and the termination thereof, and to assist Employer and
Executive to move onto other business and employment opportunities,
respectively.


                  1.       Severance Benefits during Severance Period. The
"SEVERANCE PERIOD" shall be twelve (12) months measured from the Effective Date
of the Post Termination General Release of All Claims Agreement. If the
start-date of the SEVERANCE PERIOD begins before the 2 year anniversary of the
Effective Date as defined in Section I.B of this EA, then no SEVERANCE BENEFITS
shall be due to Executive.  If the start-date of the SEVERANCE PERIOD begins at
or after the 2 year anniversary of the Effective Date as defined in Section I.B
of this EA, then all SEVERANCE BENEFITS shall be due to Executive as defined
below for the entire SEVERANCE PERIOD. If SEVERANCE BENEFITS are due, then they
will supersede and replace the guaranteed compensation as defined in Section
III.D of this EA.  “SEVERANCE BENEFITS" shall consist of the following:


                           a.       Post-Termination Payments. Periodic
payments, at the Executive's monthly salary rate in effect just prior to the
time of the act or omission resulting in Executive's termination ("SEVERANCE
PAYMENTS"). Such payments shall be paid at periodic intervals in accordance with
Employer's regular payroll schedule and practices.


                           b.       COBRA Premium Payments. At Employer's full
expense, continuation coverage for Executive and Executive's eligible
dependent(s), existing as of the Termination Date, under Employer's group health
plans, subject to the terms, conditions and election requirements of COBRA or
applicable state law counterpart to COBRA ("PAID HEALTH PLAN COVERAGE"). Any
additional period of post-termination health plan coverage to which Executive
and Executive's dependents may be eligible under COBRA, or under a state law
counterpart to COBRA, after expiration of COBRA Premium Benefits provided under
this Section VII.B.1.b., shall be at Executive's full personal cost and expense.


                  2.       Severance Benefit Conditions & Limitations.


                           a.       Executive shall provide, cooperatively and
in good faith, to those person(s) designated by Employer, all information
necessary to effectively transition to others Executive's job, technical,
operational and financial information and knowledge, work product and pending
work, as and to the extent requested by Employer during the 60 day period after
the Termination Date.


                           b.       In order to receive and continue to receive
Severance Benefits, Executive must comply with Executive's obligations under the
Confidential Information Agreement in accordance with its terms, and must comply
with the restrictions of this Section VII.B.2.c. For the purposes of this
Section VII.B.2.c., the following definitions shall apply: (i) "BUSINESS" means
the development, marketing and sales of technology-based processing solutions
for the execution, clearing, custody and settlement of securities, commodities
and/or foreign exchange transactions; (ii) "CUSTOMER" means any person, entity
or business that was a customer, or was specifically targeted to become a
customer, of the Employer or the Company during the one (1) year period prior to
the Termination Date; (iii) "TERRITORY" means and includes each of the fifty
(50) states of the United States of America, and China; and (iv) "SERVICE
PROVIDER," means any person who is during the Severance Period, and was at any
time during the one (1) year period prior to the Termination Date, an employee,
consultant, or independent contractor of the Employer or the Company.
 
Page 7 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 


                                    (1)      Non-Solicitation of Service
Providers. During the Severance Period, Executive shall not, anywhere in the
Territory, on Executive's own behalf or on behalf of any other person or entity,
either directly or indirectly recruit, encourage or solicit any Service Provider
to leave or reduce that Service Provider's employment with or services to the
Employer or to the Company


                                    (2)      Non-Solicitation of Customers.
During the Severance Period, Executive shall not, anywhere in the Territory, on
Executive's own behalf or on behalf of any other person or entity, either
directly or indirectly, contact, recruit, encourage or solicit any Customer with
respect to the Business.


                                    (3)      Non-Competition. During the
Severance Period, Executive shall not, anywhere in the Territory, whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director, joint venture partner, trustee, stockholder,
investor, lender or guarantor of any corporation, partnership or other entity,
or in any other capacity, either directly or indirectly (on Executive's own
behalf or on behalf of any other person or entity) (a) engage in the Business or
(b) permit Executive's name to be used in the Business. Notwithstanding the
foregoing, Executive may own, directly or indirectly, solely as an investment,
up to two percent (2%) of any class of "publicly traded securities" of any
business that is competitive with or similar to the Business or any person who
owns a business that is competitive with or similar to the Business.  Executive
acknowledges and agrees that each of the restrictions of Section VII.B.2.c. is
reasonable with respect to subject matter, length of time, and geographic area,
and will not prevent Executive from pursuing an occupation or living during the
Severance Period.


                  d.       In the event that Executive breaches any of
Executive's obligations under Section VII.B.2.c., above, prior to expiration of
the Severance Period:


                           (1)      Executive shall cease to be entitled to any
further Severance Benefits, otherwise to be provided under Section VII.B.1.,
above, except that Executive shall be eligible to receive or retain, as the case
may be, Severance Benefits equal to fifty percent (50%) of the total amount of
Severance Benefits to which Executive otherwise would have been eligible to
receive in the absence of such breach; and


                           (2)      Employer shall be entitled to recover from
Executive any and all amounts that may have been paid to or on behalf of
Executive as Severance Benefits in excess of fifty percent (50%) of the total
amount of Severance Benefits to which Executive otherwise would have been
eligible to receive in the absence of Executive's breach; and


                           (3)      Employer shall be entitled to take any and
all action(s) necessary to pursue legal and equitable remedies against
Executive, including, without limitation, injunctive relief.


                  e.       Severance Benefits provided under Section VII.B.1.,
above, shall in all cases be reduced by any payments or benefits to which
Executive may be entitled under the federal Worker Adjustment Retraining
Notification Act, and/or under any applicable state law counterpart statute.


Page 8 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 


                  f.       Severance Benefits under Section VII.B.1., above,
shall be the only severance and/or measure of damages or loss, to which
Executive shall be entitled upon any termination of Executive's employment with
Employer. Except as set forth in Section VII.A.1., above, no other amounts or
benefits shall be owed to Executive including, but not limited to, under any
other plan, program or practice of Employer or of any subsidiary, affiliate or
parent of Employer.


                  3.       Delayed Commencement Date for Severance Benefits.
Notwithstanding any provision to the contrary in this EA, no Severance Benefits
to which Executive otherwise becomes entitled under this EA, shall be made or
provided to Executive prior to the EARLIER of (i) the expiration of the six
(6)-month period measured from the date of his "separation from service" with
the Employer (as such term is defined in Treasury Regulations issued under
Section 409A of the Internal Revenue Code("Code")) or (ii) the date of his
death, if Executive is deemed at the time of such separation from service to be
a "key employee" within the meaning of that term under Code Section 416(i) and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all Severance Benefits that
otherwise would have payable to Executive during the deferral period shall be
paid or reimbursed to Executive in a lump sum, and any remaining Severance
Benefits due to Executive pursuant to this EA shall be paid or provided in
accordance with Section VII.B.1.


VIII. MISCELLANEOUS.


         A.       Governing Law. This EA shall be construed and interpreted in
accordance with the laws of State of Nevada.


         B.       Severability. Should any provision (or portion of provision)
of this EA become or be deemed unenforceable, such unenforceability will not
affect any other provision and this EA shall be construed as if such
unenforceable provision (or portion of provision) had never been contained
herein, except that if the restrictions of VII.B.2.c.(2)-(3)., are found to be
unenforceable, Executive shall not be entitled to more than 50% of the Severance
Benefits provided by Section VII.B.1.


         C.       Remedies. Except as otherwise provided herein, all rights and
remedies provided pursuant to this EA or by law shall be cumulative, and no such
right or remedy shall be exclusive of any other. Either of the Parties may
pursue any one or more rights or remedies hereunder or may seek damages or
specific performance in the event of the other party's breach hereunder or may
pursue any other available remedy.


         D.       Arbitration. Any and all disputes by and among any of the
Parties that arise from or relate to this EA shall be resolved through final and
binding arbitration which shall be instead of any civil litigation, except to
the extent specifically set forth in Section VIII.D.5., below. Each of the
Parties hereby waives their respective right to a jury trial as to such
disputes, and understands and agrees that the arbitrator's decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction thereof. The provisions of this Section VIII D. shall
replace and supersede the provisions of Section 5 of the Confidential
Information Agreement in its entirety.


                  1.       Arbitration shall be conducted in Las Vegas, Nevada,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association ("AAA Rules") then in effect and to the
extent consistent with applicable law, although the arbitrator shall be selected
by mutual agreement of the parties and need not be a panel member of the
American Arbitration Association. It is the Parties' intent that, prior to
initiating arbitration proceedings, the Parties shall mediate their dispute with
one another in a good faith attempt to avoid the necessity of resolving their
disputes through arbitration proceedings.


Page 9 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 

                 2.       The arbitrator shall allow the discovery authorized
and/or required by applicable law in arbitration proceedings, including but not
limited to discovery available under applicable State and/or federal arbitration
statutes, including the Federal Arbitration Act.


                  3.       The arbitrator shall issue a written award that sets
forth the essential findings of fact and conclusions of law on which the award
is based. The arbitrator shall have the authority to award any relief authorized
by applicable law in connection with the asserted claims or disputes. The
arbitrator's award shall be subject to correction, confirmation, or vacation, as
provided by any applicable law setting forth the standard of judicial review of
arbitration awards.


                  4.       Each party to the arbitration shall bear their own
respective attorneys' fees and costs incurred in connection with the
arbitration; and the parties shall share equally the arbitrator's fees, unless
law applicable at the time of the arbitration hearing requires otherwise. The
arbitrator shall award attorneys' fees and costs of arbitration to the
prevailing party. If there is a dispute as to which of the Parties is the
prevailing party in the arbitration, the Arbitrator will decide this issue.


                  5.       Any dispute or controversy arising out of or relating
to any interpretation, construction, performance or breach of Sections 2 and 4
of the Confidential Information Agreement may, at the election of the Company in
its sole discretion, be brought in any state or federal court of competent
jurisdiction. In connection therewith, Executive acknowledges that his breach of
or other failure to comply with any provision of the foregoing Sections would
cause irreparable harm to the Company for which there is no adequate remedy at
law, and that in the event of such breach or failure the Company shall have, in
addition to any and all remedies at law, the right to an injunction, specific
performance, or other equitable relief to prevent the violation of his
obligations thereunder.


                  6.       To the extent that any of the AAA Rules or anything
in this Section VIII.D. conflicts with any arbitration procedures required by
applicable law, the arbitration procedures required by applicable law shall
govern. In the event Executive is a registered representative under the rules of
the National Association of Securities Dealers, Inc. ("NASD"), then
notwithstanding anything to the contrary in this Section, if required by the
rules of the NASD, the arbitration shall be conducted in accordance with the
rules and procedures of the NASD, the Company's Employee Handbook and other
Company documentation (each of which contain policies and procedures relating to
NASD arbitration).


         E.       Assignment; Successors. This EA may not be assigned by
Executive. This EA may be assigned by Employer, upon written notice to
Executive, and shall be binding on the successors of Employer.


         F.       Changes to Agreement. This EA may only be changed by another
written agreement signed by Executive and by a duly authorized representative of
Company. Notwithstanding the foregoing, the Company reserves the right to amend
this EA in any way that the Company in good faith determines may be advisable to
help ensure compliance with Section 409A of the Code and any regulations or
other guidance thereunder (together, "Section 409A"). Any such amendment shall
preserve, to the extent reasonably possible and in a manner intended to satisfy
Section 409A and avoid the imputation of penalties or taxes under Section 409A,
the original intent of the parties and the level of benefits hereunder.


         G.       Counterparts. This EA may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.


         H.       Notices. Notice under this EA, including any change to the
following and assignment of this EA by the Company, shall be delivered as
follows:


Page 10 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 


                  To the Company:   DIGUANG INTERNATIONAL DEVELOPMENT CO., LTD..
                                    23rd Floor, Building A, Galaxy Century
                                    3069 Caitian Road, Futian District
                                    Attn: Board Chairman


                  To: Executive:    Jerry Yu
                                    23rd Floor, Building A, Galaxy Century
                                    3069 Caitian Road, Futian District


         I.       Complete Agreement. There are no promises, representations or
commitments made by, between or among Executive and Employer regarding the
subjects covered by this EA that do not appear expressly written in this EA. In
executing this EA, each of the Parties represents and warrants to the others
that it is not relying on any promises, representations, negotiations,
statements or commitments that are not expressly set forth in this EA. This EA
supersedes, cancels and replaces any and all prior verbal and written agreements
between the Parties regarding any of the subjects covered by this EA.


IN WITNESS WHEREOF, the Parties have executed this EA as of the date first above
written.



 
EXECUTIVE:
      /s/ Jerry Yu
 
 
Name: Jerry Yu
 
July 31, 2008
     
THE COMPANY
 
Diguang International Development Co., Ltd.,:
     
/s/ Yi Song
 
 
By:  Yi Song
 
Title:  Board Chairman, President and Chief Executive Officer
 
July 31, 2008



Page 11 of 11
 
Jerry Yu
Executive Employment Agreement


 
 

--------------------------------------------------------------------------------

 